Citation Nr: 0718700	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  00-24 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to November 12, 1991 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1981 to March 1986.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which, in part, denied the veteran's claim 
for entitlement to an effective date earlier than November 
12, 1991 for the grant of TDIU.  The veteran perfected an 
appeal of the February 2000 denial of an earlier effective 
date with the timely submission of her substantive appeal (VA 
Form 9) in December 2000.

The veteran presented personal testimony before a Decision 
Review Officer in November 2003.  The veteran also testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in December 
2006.  The transcripts of the hearings are associated with 
the veteran's claims folder.

Clarification of issue on appeal

The veteran initially filed a claim of entitlement to an 
earlier effective date for the grant of TDIU in August 1996.  
The first adjudication of this matter by the RO was in 
February 1998, under the guise of a "Statement of the 
Case."  The veteran indicated her dissatisfaction with the 
February 1998 adjudication in November 1998, well within the 
one-year period for appealing a decision.  See 38 C.F.R. 
§ 20.302.  However, the RO incorrectly informed the veteran 
she had not filed a timely "Form 9" in response to the 
February 1998 "Statement of the Case," and that new and 
material evidence must be submitted to reopen the claim.  The 
Board disagrees, as the RO should have responded to the 
November 1998 notice of disagreement with a statement of the 
case and given the veteran the opportunity to submit a timely 
substantive appeal.  38 C.F.R. § 20.200.  Therefore, the 
February 1998 adjudication of the claim was not properly 
developed, and does not constitute a final decision of the 
RO.  38 C.F.R. § 20.1103 (2006).  As a result, the veteran is 
not required to submit new and material evidence in the 
instant case to "reopen" her claim.

Clarification of personal hearing

In March 2007, the Board incorrectly informed the veteran 
that the undersigned Veterans Law Judge who had presided over 
her Travel Board hearing was no longer employed at the Board.  
The veteran was given the opportunity to have an additional 
hearing with a new Veterans Law Judge, which she accepted.  
However, in light of the fact that the undersigned is still 
employed at the Board, the veteran is not entitled to a new 
hearing with a different Veterans Law Judge.  See 38 C.F.R. 
§ 20.700 (2006).


FINDINGS OF FACT

1.  As of December 17, 1985, it was factually ascertainable 
that the veteran was unemployable due to her service-
connected disabilities.  

2.  The veteran filed a claim for TDIU on November 12, 1991.



CONCLUSION OF LAW

The criteria for an effective date prior to November 21, 1991 
for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
currently assigned November 21, 1991 for TDIU. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

Crucially, the veteran was informed of VA's duty to assist 
her in the development of her claim in a letter dated March 
30, 2001, whereby the veteran was advised of the provisions 
of the VCAA.  Moreover, pursuant to the Court's very recent 
holding in  Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), the veteran was provided notice as to 
effective date in a letter from the RO dated May 3, 2006.  
The May 2006 letter instructed the veteran that effective 
date determinations are based upon "when we receive a 
claim."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted and reports of treatment 
while attending training in the Guard or Reserve.  All of the 
other Dingess elements are irrelevant to her case.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  In any event, as 
explained below, the outcome of the veteran's appeal as to 
this earlier effective date issue hinges on evidence which is 
already in the file.  The veteran has not indicated there is 
any outstanding evidence relevant to this claim.  No amount 
of additional evidentiary development would change the 
outcome of this case; therefore the Board finds the VCAA's 
duty to assist is inapplicable to this case.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.  
In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
As noted in the Introduction, the veteran testified before 
the undersigned Veterans Law Judge in December 2006.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  See 
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2006).

Effective dates for TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2006).



Analysis

The veteran is seeking an effective date earlier than the 
currently assigned November 12, 1991 for her award of TDIU.  

As discussed in the law and regulations section immediately 
above, effective dates are determined by the date of filing 
of the claim or the date entitlement arose, whichever is 
later, unless a claim is received within one year after the 
increase in disability is shown, in which case the effective 
date is the date shown.  
See 38 C.F.R. § 3.400 (2006).

The Board has carefully reviewed the record.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
prior to November 12, 1991 the veteran did not submit any 
claim, either formal or informal, for TDIU.  

In particular, the veteran's March 18, 1986 claim for 
compensation does not constitute a request for TDIU benefits 
from VA, in that this statement does not show a specific 
intent to file for TDIU benefits at that time.  The same is 
the case for the veteran's April 1989 claim for an increased 
disability rating, which also failed to mention TDIU 
benefits.  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) 
[an informal claim must identify "the benefit sought" as 
required by section 3.155(a)].  .

In this connection, the Board observes that if such a vague 
statement were to qualify as an informal claim for any and 
all future benefits, effective as of the date of the 
communication, any claimant could submit such a statement to 
"bookmark" effective dates.  Such is manifestly not the 
intent of the law governing VA disability compensation 
benefits.  Rather, under the law an application or claim for 
VA benefits must encompass a reasonably specific 
identification of the benefit sought.

In short, the Board finds that the veteran did not file a 
claim, formal or informal, for entitlement to TDIU prior to 
November 12, 1991.  This, however, does not end the Board's 
inquiry.  The Board must also determine when it was factually 
ascertainable that the veteran was unemployable due to her 
service-connected disabilities.  

A review of the evidence reveals that the veteran's 
unemployability was evidenced prior to the November 12, 1991 
effective date assigned by the RO.  Specifically, in her 
December 17, 1985 Report of Neuropsychological Assessment, 
which resulted in her medical discharge from service, the 
examiner noted the following with respect to the organic 
brain syndrome [for which she was eventually service-
connected]: "it is difficult to image what kind of job she 
will be able to acquire (or retain) which will provide even a 
meager income.  She does not appear capable of gainful 
employment at this time with the exception of a sheltered 
workshop situation."  

Accordingly, the Board finds that unemployability was first 
evidenced as of December 17, 1985.  However, as detailed 
above the veteran did not file a claim for TDIU within one 
year of that date, or December 17, 1986.  Therefore, she is 
not entitled to an effective date of December 17, 1985.  See 
38 C.F.R. § 3.400 (o)(1).  

Accordingly, November 12, 1991 is the proper effective date 
in the instant case, as it is later in time than the date 
entitlement arose, or December 17, 1985.  Id.  

The veteran has argued that the effective date of TDIU should 
be the effective date of service connection for her heart 
condition in March 1986.  See the December 2000 substantive 
appeal.  However, the above discussion should make it clear 
that the crucial factors are the date of claim and the date 
entitlement arose.  

To some extent, the veteran appears to be raising an argument 
couched in equity, in that she contends that he was 
unemployable due to her service-connected disabilities long 
before she filed her claim for TDIU, and she should be 
compensated therefore.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of this 
law to the pertinent facts.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than November 12, 
1991 for the grant of TDIU.  The benefit sought on appeal is 
accordingly denied.



ORDER

Entitlement to an effective date prior to November 12, 1991 
for the grant of TDIU is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


